internal_revenue_service national_office technical_advice_memorandum february third party communication none date of communication not applicable tam-142802-05 number release date index uil no case-mis no director -------------------------------------------------------------- taxpayer's name taxpayer's address ----------------------------------- --------------------- -------------------- ---------------------------------- ---------------- --------------- --------------------------- taxpayer's identification no year s involved date of conference legend legend parent corp a corp b llc a llc b corp c corp d state x state y month year year state act date date date dollar_figurep -------------------------------- ----------------- ---------------------------------- ------------------ ----------------------------------- --------------------------------------- ----------------------------------- ------------- ------------- -------------- ------- ------- ----------------------------------------------------- -------------------------- -------------------------- --------------------------- ----------------- tam-142802-05 dollar_figureq ----------------- issues if the prepayment was includible in the gross_income of llc b whether llc b’s whether the prepayment made by parent to llc b was includible in the gross_income of llc b adoption of the method_of_accounting provided in revproc_71_21 1971_2_cb_549 was proper conclusions llc b not proper llc b’s adoption of the method_of_accounting provided in revproc_71_21 was the prepayment made by parent to llc b was includible in the gross_income of facts parent is a publicly traded state x transportation company primarily engaged in hauling ------------ shipments of general commodities in both interstate and intrastate commerce parent owns a majority of the trucks it uses to haul merchandise from various locations throughout the united_states parent also engages the services of independent contractors who own and operate their own trucks to haul merchandise throughout the united_states for federal_income_tax purposes parent files a consolidated_income_tax_return on a calendar_year basis and uses an overall accrual_method of accounting in month year parent altered its organizational structure in this restructuring parent changed the entity form and legal domicile of two of its subsidiaries corp a and corp b prior to the restructuring parent owned percent of corp a and corp a owned percent of corp b the restructuring is described in further detail below corp a a state x corporation was a first-tier wholly owned subsidiary of parent corp a owned or leased a number of terminals and employed individuals who performed maintenance services on parent’s trucks and trailers in year corp a changed domiciles from state x to state y and converted from a corporation to a single- member limited_liability_company all of the operations assets and liabilities of corp a transferred to the successor llc a for federal_income_tax purposes llc a is treated as a division of parent as single member llcs are disregarded entities as such all income and expense items of llc a are combined with parent’s income for federal_income_tax purposes tam-142802-05 corp c a new state y corporation was formed during the restructuring it is a first-tier subsidiary of llc a the sole asset of corp c is a one percent interest in the capital and profits of llc b corp b a state y corporation was a first-tier subsidiary of corp a it employed all of the drivers responsible for performing the freight driver services for parent corp b’s sole asset was its workforce parent compensated corp b for its driver services through an intercompany service fee neither parent nor any affiliate of parent ever compensated corp b through an advance_payment for driver services expected to be rendered in the future as a result corp b never received an advance_payment for driver services prior to the restructuring as part of the month year restructuring corp b was converted to a two- member llc llc b pursuant to the state act under the state act llc b’s existence was deemed to have commenced on the date corp b commenced its existence and llc b was deemed to be the same entity as corp b for all purposes of the laws of the state y thus the operations assets and liabilities of corp b remained vested in llc b after the conversion in addition pursuant to advice from its tax advisor llc b retained corp b’s federal taxpayer_identification_number for payroll reporting purposes for federal_income_tax purposes however corp b and llc b are separate organizations llc b is treated as a partnership for federal_income_tax purposes and the membership interests of llc b are owned by llc a and by corp c llc b operates on a calendar_year basis and uses an overall accrual_method of accounting when corp b was converted from a corporation to a limited_liability corporation treated as a partnership there was a deemed liquidation of the corporation’s assets and liabilities under sec_332 followed by a deemed contribution of those assets and liabilities to llc b under sec_721 sec_301_7701-3 and on date parent and llc b entered into a receivables management agreement this agreement provided that parent may pay llc b for services rendered with certain accounts_receivable and that llc b agreed to accept these receivables without_recourse to parent under the agreement corp d1 is the designated agent responsible for collecting these receivables for a fee of dollar_figure percent of the net trade receivables on date parent and llc entered into a services agreement services contract the services contract effective on date had a one-year term that wa sec_1 corp d is a state x corporation also formed during the month year restructuring it is a first-tier wholly owned subsidiary of parent corp d employs a significant number of administrative personnel who are responsible for providing most of the support services to parent and its affiliates tam-142802-05 automatically renewable unless expressly terminated within days of the end of the preceding one-year period pursuant to the services contract llc b agreed to provide to parent upon reasonable request and in sufficient numbers to meet the needs of parent over-the-road truck drivers holding valid commercial drivers’ licenses and meeting applicable state department of transportation requirements pursuant to the services contract llc b agreed to provide transportation services in exchange for a payment on a per-mile basis for the cost of insurance driver pay and driver benefits the services contract specified that the payment per mile is calculated based on the costs incurred by llc b to provide the transportation services to parent plus a five percent mark-up and dividing the sum computed in step by the total miles driven llc b compensated its drivers based on the number of miles driven on a weekly basis and it provided its drivers with a competitive benefits package payment generally was due under the services contract within fifteen days following the receipt of an invoice from llc b however the services contract provided parent the option to prepay up to three and one-half months the prepayment period worth of driver services that were reasonably expected to be rendered by llc b within the prepayment period the prepayment could be made in cash or cash equivalents such as trade receivables accounts_receivable in addition the services contract provided parent with a prepayment discount equal to of the short-term applicable_federal_rate in effect for the month in which the prepayment was made times the average period covered by the prepayment further it specified the manner in which to determine the face_amount of receivables needed to satisfy a prepayment this amount was to equal the prepayment amount less the prepayment discount plus the product of the discounted prepayment amount times of the short-term applicable_federal_rate in effect for the month in which the prepayment was made times the average period of time that the receivables remain outstanding the services contract did not contain any refund provisions with regard to the prepayment on date parent exercised its prepayment option in the amount of dollar_figurep according to the terms and conditions of the services contract after applying the prepayment discount in accordance with the services contract parent transferred dollar_figureq of accounts_receivable to llc b on december year the advance_payment as a prepayment for the driver services that it expected llc b to render during the period january year through march year for the period from date to december year the partnership return of llc b showed zero gross_receipts zero total deductions and zero ordinary_income schedule l of llc b’s partnership return reflected the receipt of the accounts_receivable with a corresponding credit to a miscellaneous current_liability account although the services contract authorized a prepayment up to ½ months’ worth of driver services that were reasonably expected to be rendered by llc b within the prepayment period the dollar_figurep prepayment here actually represented driver services that were reasonably expected to be rendered during a month period not a ½ month period tam-142802-05 unearned revenue llc b adopted a deferral method_of_accounting for advance_payments of driver services llc b did not report the receipt of the advance_payment in income for federal_income_tax purposes for the taxable_year ending december year llc b also did not report the receipt of the advance_payment in income for book purposes for the year ending december year law and analysis issue sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived sec_451 provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy all the events that fix the right to receive income generally occur when the payment is earned through performance payment is due to the taxpayer or payment is received by the taxpayer whichever happens earliest see eg revrul_84_31 1984_1_cb_127 therefore an advance_payment of income generally is includible in gross_income in the taxable_year received see also 372_us_128 367_us_687 automobile club of michigan v commissioner 353_us_203 493_us_203 in indianapolis power light the supreme court considered whether deposits received by an electric utility company ipl should be treated as taxable advance_payments or nontaxable deposits ipl required customers with suspect credit to make deposits to insure prompt payment of future utility bills the customer was entitled to a refund of the deposit after making timely payments for several months or satisfying a credit test the customer could choose to take the refund by cash or check or to apply the refund against future bills the deposits were commingled with other receipts and at all times were subject_to the ipl's unfettered use and control the service argued the deposits were advance_payments immediately includable in income ipl argued they were analogous to loans and as such not taxable payments and deposits was one of degree rather than kind id pincite while both bestow economic benefits to the recipient economic benefits qualify as income only if they are undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion id pincite citing commissioner v glenshaw glass co in its analysis the supreme court noted that the distinction between advance a deposit however is not includible in gross_income when received tam-142802-05 u s the key to determining whether a taxpayer enjoys complete dominion over a given sum is whether the taxpayer has some guarantee that it will be allowed to keep the money indianapolis power light u s pincite the proper focus is on the rights and obligations of the parties at the time the payment was made id pincite with respect to distinguishing between taxable advance_payments and nontaxable deposits the supreme court further explained an advance_payment like the deposits at issue here concededly protects the seller against the risk that it would be unable to collect money owed it after it has furnished goods or services but an advance_payment does much more it protects against the risk that the purchaser will back out of the deal before the seller performs from the moment an advance_payment is made the seller is assured that so long as it fulfills its contractual obligation the money is its to keep here in contrast a customer submitting a deposit made no commitment to purchase a specified quantity of electricity or indeed to purchase any electricity at all ipl's right to keep the money depends upon the customer's purchase of electricity and upon his later decision to have the deposit applied to future bills not merely upon the utility's adherence to its contractual duties in the instant case it could be argued that llc b did not control the ultimate id pincite footnote reference omitted because ipl's customers controlled the ultimate disposition of the deposit and had not committed to purchasing any electricity at the time the deposit was made the court found that ipl had no guarantee that it would be allowed to keep the money and held that the deposit amount was not income disposition of the advance_payment because parent had not committed to purchasing any services at the time the advance_payment was made however the services contract does not indicate that parent could obtain a refund of the advance_payment in any event even if parent never requested services from llc b under the provisions of the services contract parent had no right to request a refund and thus had no control_over the disposition of the advance_payment after it was made to llc b see michaelis nursery inc v commissioner t c memo taxpayer’s contractual obligation to refund advance_payments for goods only if taxpayer defaulted on obligation to deliver goods was not enough to defeat taxpayer’s complete dominion over the payments even though taxpayer’s practice was to authorize refunds upon request from the moment the advance_payment was made the money belonged to lcc b under any circumstance and regardless of whether it provided any services to parent llc b and not parent controlled the ultimate disposition of the advance_payment thus the advance_payment is includible in the gross_income of llc b we recognize that parent and llc b are related parties and that the services contract may not have contained all the terms and conditions that would have been included in a contract between unrelated parties however the fact remains that parent had no right under the services contract to request a refund of the advance_payment tam-142802-05 issue having determined that the advance_payment is includible in the gross_income of llc b the next issue is whether llc b properly adopted the deferral method_of_accounting provided in revproc_71_21 1971_2_cb_549 as noted in the discussion of issue advance_payments generally are includible in gross_income when received however for the year at issue revproc_71_21 was effective and set forth procedures under which accrual basis taxpayers could defer the inclusion in income of payments received or amounts due and payable in one taxable_year for services to be performed in the next succeeding taxable_year no issue has been raised regarding the substantive propriety of llc b’s deferral method the only issue raised is with regard to whether llc b was required to obtain the commissioner’s consent to use the deferral method under revproc_71_21 which it admittedly did not obtain sec_446 and the regulation thereunder provide rules for determining how a taxpayer changes a method_of_accounting sec_446 states that except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 of the income_tax regulations provides that a taxpayer filing his first return may adopt any permissible method_of_accounting in computing taxable_income for the taxable_year covered by such return in the instant case llc b adopted the deferral method_of_accounting provided under revproc_71_21 for the first year in which it filed a return that adoption generally would not constitute a change in accounting_method for which consent is required however revproc_71_21 contains a special rule for related parties section dollar_figure of revproc_71_21 provides any change by a taxpayer from his present method of including amounts in gross_income to the method prescribed in section dollar_figure of this revenue_procedure is a change in method_of_accounting to which sec_446 and sec_481 of the code apply in addition the adoption of the method prescribed in section dollar_figure for payments received by a taxpayer will be treated in the same manner as a change in method_of_accounting subject_to the consent requirements of sec_446 of the code if the payments are for services of a type which were performed by a related_person as defined in section dollar_figure or a predecessor thereof within any of the five taxable years of such person or predecessor preceding the taxable_year of the adoption llc b adopted the deferral method under revproc_71_21 for the advance_payment which payment was for services of a type that were previously performed by corp b thus the only issue is whether corp b is a related_person as defined in llc b and corp b were owned or controlled directly or indirectly by the same tam-142802-05 section dollar_figure of revproc_71_21 to llc b section dollar_figure provides that for purposes of sec_5 a person is related to the taxpayer if the taxpayer and such other person are owned or controlled directly or indirectly by the same interests within the meaning of sec_482 and sec_1_482-1 interests within the meaning of sec_482 and sec_1_482-1 llc b and corp b were both indirectly owned by parent parent owned and controlled llc b through llc a parent also owned and controlled corp b through its wholly owned subsidiary corp a it is irrelevant that llc b and corp b are considered to be the same entity for state law purposes llc b and corp b are separate organizations because for federal_income_tax purposes llc b is a separate and distinct entity from corp b thus llc b and corp b were owned or controlled by the same interests under sec_482 accordingly llc b and corp b are related_persons within the meaning of section dollar_figure of revproc_71_21 parent argues that because llc b and corp b are the same entity there were never two or more taxpayers to which sec_482 applies the fact that llc b and corp b are considered to be the same entity for state law purposes does not preclude the conclusion that sec_482 may apply to them sec_482 applies only to cases where two or more organizations trades_or_businesses are owned or controlled directly or indirectly by the same interests llc b and corp b are two separate organizations trades_or_businesses even though llc b and corp b are deemed to be the same entity for state law purposes for federal_income_tax purposes they are separate organizations when the corporation corp b converted into a limited_liability corporation treated as a partnership the corporation is deemed to liquidate and distribute all of its assets and liabilities to its shareholders under sec_332 the corporation therefore goes out of existence immediately thereafter the shareholders are deemed to contribute all the distributed assets and liabilities to llc b under sec_721 thus a new and distinct organization is formed sec_301_7701-3 and simultaneously see 198_f2d_214 2d cir holding that the application of sec_45 of the code sec_482 of the code was proper to reallocate expense deductions taken by a predecessor_corporation to its successor_corporation that reported the income attributable to those expenses even llc b argues that section dollar_figure of revproc_71_21 was intended to apply only when the related_person not only performed services of a type performed by the taxpayer but also established a method_of_accounting under which advance_payments for those services were included in income when received in this case because corp b had never received an advance_payment llc b argues that section dollar_figure should not apply we recognize that section dollar_figure has never been interpreted by the courts or by the service in any published guidance however llc b’s interpretation would require us to read additional requirements into the language of sec_5 we think the language of section dollar_figure is clear on its face the language certainly put llc b on notice that assuming corp b was a related_person llc b was required to obtain consent to use the deferral method under revproc_71_21 further sec_482 applies even though llc b and corp b did not exist tam-142802-05 though the commissioner found no tax_avoidance motive see also 305_f2d_681 9th cir holding that sec_482 was properly applied to reallocate expenses_incurred by an individual business in planting a crop to a corporation to which the individuals transferred the crop and other assets of their farm even though the corporation was formed after the expenses were accrued thus llc b and corp b are related_persons and llc b was required under section dollar_figure of revproc_71_21 to obtain the consent of the commissioner to adopt the deferral method_of_accounting for the advance_payment because llc b failed to obtain consent llc b did not properly adopt the deferral method_of_accounting provided in revproc_71_21 llc b argues that regardless of whether it was required to obtain consent under section dollar_figure of revproc_71_21 it was permitted to defer the advance_payment under 400_f2d_981 7th cir and its progeny in artnell the court allowed a professional baseball franchise to defer advance_payments for season tickets radio and television rights and season parking passes for games to be played in the following taxable_year the court distinguished the trilogy of supreme court cases holding that advance_payments must be included in gross_income when received because in those cases the time and extent of the performance of future services were uncertain see 372_us_128 367_us_687 automobile club of michigan 353_us_203 the court noted that income received by the sports franchise was allocable to games on a fixed schedule the court stated that athere must be situations where the deferral technique will so clearly reflect income that the court will find an abuse_of_discretion if the commissioner rejects it artnell f 2d pincite see also tampa bay devil rays v commissioner t c memo 585_f2d_988 ct_cl 530_f2d_1367 ct_cl holding that the taxpayer in each case was entitled to defer recognition of income for services to be performed on fixed dates clearly reflects income and therefore any attempt to reject that deferral would be an abuse of the commissioner’s discretion under sec_446 llc b states that its method clearly reflects income because its provision of driver services to parent and indirectly to parent’s customers involved a fixed schedule of driver services llc b’s position is that because parent enters into arrangements with the majority of its customers and has established long-term service-based relationships llc b necessarily provides a fixed schedule of driver services we disagree first the services contract between llc b and parent is the relevant document for determining whether services in this in the instant case llc b argues that the deferral of the advance_payment the commissioner acquiesced to artnell in result only aod lexi sec_372 date and has stated that it will not follow artnell to the extent the rules for deferral could be deemed to be broader than those contained in revproc_71_21 see aod lexi sec_77 date the commissioner does not agree with the decision in boise cascade see aod cc-1986-014 date tam-142802-05 case are provided on a fixed schedule any arrangement that parent has with its own customers which arrangement is not incorporated in the services contract is not determinative with regard to the services that llc b provides to parent under the services contract second the services contract provides only that llc b agrees to provide truck drivers to parent upon reasonable request and in sufficient numbers to meet the needs of parent thus the time and extent of the performance of future services were uncertain unlike the fixed schedule of services provided in artnell and its progeny in this case there are no fixed dates for performance in the services contract therefore it is not an abuse of the commissioner’s discretion to reject llc b’s deferral of the advance_payment caveat s k provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to llc b section
